Citation Nr: 0404900	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1960 to August 1963.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


REMAND

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in June 2003, the veteran requested a 
hearing at the RO before a member or members of the 
Board.  38 C.F.R. § 20.703 (2003).  To date, there is no 
evidence that such hearing has been held.  Accordingly, 
additional development of this appeal is warranted, prior 
to further consideration by the Board.  

In light of the foregoing, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

Schedule the veteran for a hearing to 
be held at the RO before a member or 
members of the Board.  Ensure that 
the appellant and his representative 
are afforded timely notice of that 
hearing.  Following the hearing, 
return the claims file to Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2003).



